Case 21-53015-wlh       Doc 13       Filed 05/06/21 Entered 05/06/21 10:51:00           Desc Main
                                     Document      Page 1 of 2




  IT IS ORDERED as set forth below:



   Date: May 6, 2021

                                             _____________________________________
                                                        Wendy L. Hagenau
                                                   U.S. Bankruptcy Court Judge

_______________________________________________________________




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

IN RE:                                        )      CASE NO. 21-53015-WLH
                                              )
CATHERINE SANDERS                             )      CHAPTER 7
                                              )
               Debtor(s).                     )      JUDGE WENDY L. HAGENAU

  ORDER GRANTING MOTION FOR EXTENSION OF TIME TO FILE CHAPTER 7
               SCHEDULES AND RELATED DOCUMENTS

         This matter arose upon the Second Motion of Debtor(s) for an extension of time to file

schedules and statements required by Bankruptcy Rule 1007 and 11 U.S.C. §521 [Docket No. 12].

It appears that just cause exists for the granting of such Application. The case docket reflects the

§341 Meeting of Creditors is to be held on May 18, 2021.

         Accordingly, it is hereby

         ORDERED that the time for said Debtor(s) to file the schedules and related documents

is hereby extended to May 10, 2021.
Case 21-53015-wlh       Doc 13     Filed 05/06/21 Entered 05/06/21 10:51:00             Desc Main
                                   Document      Page 2 of 2



         The Clerk is directed to serve a copy of this order on the Debtor(s), the Chapter 7 Trustee

and all the parties on the Mailing Matrix.



                                     END OF DOCUMENT
